Citation Nr: 1705690	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  08-11 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to higher initial ratings for arthritic changes of the lumbar spine, rated 10 percent disabling prior to November 5, 2008, 20 percent disabling from November 5, 2008 to February 11, 2015, and 40 percent disabling thereafter. 

3.  Entitlement to an increased rating for status post arthroscopy and subtotal lateral meniscectomy of the right knee, currently rated 10 percent disabling.

4.  Entitlement to an effective date prior to February 2, 2007, for the grant of service connection for arthritic changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to June 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in relevant part, increased the rating for the service-connected right knee disability to 10 percent, effective February 2, 2007; granted service connection for the lumbar spine disability, assigning a 10 percent disability rating, also effective February 2, 2007; and reopened and denied the claim for service connection for a cervical spine disability. 

In May 2007, the Veteran expressed disagreement with the effective date for the grant of service connection for the lumbar spine disability. 

In March 2009 the agency of original jurisdiction (AOJ) increased the rating for the lumbar spine disability to 20 percent, effective November 5, 2008. 

In an April 2009 rating decision, the AOJ assigned a temporary 100 percent convalescent rating for the service-connected right knee disability from March 5, 2009 to April 30, 2009, and thereafter continued the 10 percent rating. 

In a January 2012 decision, the Board reopened and remanded the cervical spine disability claim, and remanded the additional disabilities on appeal for further evidentiary development.  The Board remanded the issues again in August 2014. 

While on remand, the AOJ increased the Veteran's disability rating for the lumbar spine.  Although an increased rating was granted during the pendency of the appeal, inasmuch as higher ratings are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher ratings remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of higher initial and increased disability ratings for service-connected lumbar spine and right knee disabilities and entitlement to an earlier effective date for the service-connected lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A current cervical spine disability was not caused or aggravated by a disease or injury in active military service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

VA's duty to notify was satisfied by a letter dated in March 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the AOJ has obtained and associated with the claims file the Veteran's service treatment records (STRs), service personnel records, VA treatment records, private treatment records from G.P. chiropractic center, Chiropractic Doctors, Inc., and C.H. chiropractor as well as other private treatment records from Drs. G.H., M.M., M.C. and Metro Tulsa Foot & Ankle, and VA examinations were conducted in May 2012 and February 2015.  The Board does not have notice of any additional relevant evidence that is available but not obtained. 

The May 2012 and February 2015 VA examinations involved review of the STRs, service personnel records, VA treatment records, private treatment records, thorough examinations of the Veteran, and medical opinions that were supported by sufficient rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  To the extent that there was any inadequacy in the May 2012 VA opinion, for the reasons explained below, the Board finds that the February 2015 VA examination corrected the inadequacy. 

There has been substantial compliance with the Board's January 2012 and August 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The January 2012 remand included instructions to provide the Veteran the opportunity to identify VA and non-VA health care providers.  The Veteran was sent this letter in January 2012.  The remand also directed the AOJ to obtain any outstanding VA treatment records.  It appears that all of the VA and non-VA evidence that the Veteran indicated was relevant to his claim has been obtained.  Both remands directed the AOJ to obtain VA examinations and medical opinions regarding any relationship between the Veteran's cervical spine disorder and service.  These VA examination reports were obtained May 2012 and February 2015.  Finally, the remands included readjudicating the claims, which was accomplished in the September 2012 and January 2016 Supplemental Statements of the Case. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim. Therefore, no further assistance to the Veteran with the development of evidence is required.

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

	a.  Factual background 

A February 1995 STR regarding a fall on ice noted the Veteran's complaints of low back pain, left shoulder and collar bone pain as well as right knee pain, but did not indicate any neck pain.  However, a May 1995 physical therapy note indicates that the Veteran sought treatment for cervical pain as well as low back pain and reported that he had experienced such pain since the February 1995 fall.  On the February 1998 report of medical history, the Veteran reported recurrent back pain and arthritis.  There was no opportunity to specifically report neck pain.  In the explanation section, regarding arthritis, the Veteran described discomfort in the "back," knees, shoulder, ankle and elbow but did not specifically report neck problems.  The February 1998 report of medical examination noted a normal spine.  

In July 1998, the Veteran filed a claim for service connection for neck pain, among other disabilities, that was denied by the AOJ in October 1998. 

The first documented, post-service evidence of a cervical spine disability is a private chiropractic treatment record, dated in September 1998.  The chiropractor reported X-ray evidence of reversal of cervical lordosis with significant anterior head carriage, right cervical curvature with the apex at the level of C5/6, and degenerative arthritic changes noted at C3-C5.  The September 1998 treatment report, however, did not document any reported complaints of neck pain or other neck complaints but rather noted the Veteran's reports of low back and knee complaints.  

In February 2003, the Veteran sought treatment from another private chiropractor for neck and head pain.  The Veteran reported that the date of onset of the neck and head pain was a few days prior to the treatment visit, also in February 2003. 

The next, private chiropractic treatment records, dated from February to December 2007, document the Veteran's complaints of pain in the cervical spine.  The treatment records do not indicate any reported date of onset of neck pain.   

A VA examination of the cervical spine was conducted in May 2012.  At that time, the Veteran reported that the back of his neck hurt, "popped like crazy" and hurt into his shoulder blades.  He reported that he hurt his neck in service, when he fell on ice.  He also reported that he still got headaches as a residual of the fall.  He added that he had been treated for the neck injury at the same time that he was treated for an injury to his back.  Specifically, he reported that he was treated with ibuprofen.  X-rays were performed in April 2012 and the impression was negative.  

The X-ray report noted that the Veteran's alignment was normal and that there was no fracture or subluxation.  The report noted that the Veteran's intravertebral disc spaces were unremarkable.  The report further noted that there were no arthritic findings identified and that the Veteran's paraspinal soft tissues appeared unremarkable.  

The May 2012 VA examiner did not find a disability other than limitation of motion.  The examiner noted; however, that the Veteran freely rotated his neck during the interview and appeared to show no difficulty rotating his head until the examiner asked to evaluate the Veteran's range of motion.  The examiner found that any current neck pain was less likely than not related to service and that it was at least as likely as not that any complaints of neck pain were a result of the motions required at the Veteran's sedentary desk job, watching computer monitors and other post-military job requirements.    

The Veteran was afforded another VA spine examination in February 2015. Following a review of the pertinent medical records and a physical examination, the examiner determined that the Veteran's current cervical spine disability was less likely than not incurred in or caused by the claimed in-service injury.  

The examiner addressed the seemingly conflicting evidence - the September 1998 private chiropractor's X-ray report and the April 2012 VA X-ray report - and explained that the September 1998 report must have been in error since true arthritis changes do not disappear once they occur.  The February 2015 VA examiner again noted that the April 2012 X-ray report was unremarkable for cervical spine disabilities.  The February 2015 VA examiner also explained that it was likely that the Veteran's private chiropractor over read the films in 1998.  The VA examiner based this opinion on the fact that there were no formal readings by a radiologist medical doctor along with the September 1998 report.  

Regarding the Veteran's limitation of motion in May 2012, the February 2015 VA  examiner explained that it was somewhat normal for a patient to "hold back" when being formally examined for range of motion and that sometimes patients "hold back" out of fear that they will move too far in a direction and set off pain in the area.  The examiner also explained that any limitation of motion was unlikely to date back to an injury in service 20 years prior because "if the reported injury during service were of a major significance, we would not expect to see a completely normal [c-spine] 17 years later, in 2012.  

There would be some kind of concrete abnormal finding, not just subjective limitation of range of motion."  The examiner also noted that now the Veteran has minimal degenerative disc changes 20 years after the injury in service and that with the changes showing up at this late date, they can "confidently be attributed to the aging process."  The examiner cited medical literature to support the finding that degenerative disc disease is an inevitable process of aging for the vast majority of people.  

VA treatment records indicate treatment for disorders other than the cervical spine. 



	b.  Analysis

In this case, there is no dispute that the Veteran has a current cervical spine disability.  See February 2015 VA examination report which diagnosed the degenerative disc disease of the cervical spine.  Further, there is no dispute that the Veteran incurred a fall in service and experienced neck pain at that time.  As such, Shedden elements (1) and (2) are met with respect to the claim.  The remaining question is whether there is a nexus between the claimed disability and service. 

The VA examiners clearly reviewed the STRs, VA and private treatment records, and considered an accurate history.  The Board acknowledges that the February 2015 VA examiner indicated that she did not review the claims file but notes that she reviewed all of the pertinent treatment records including the Veteran's STRs, service personnel records, enlistment and separation examinations, DD-214, VA treatment records, civilian treatment records as well as other data from VBMS which also appear to be pertinent STR and private treatment records.  

The February 2015 VA examiner noted the 1995 treatment for low back pain associated with the fall in service but did not indicate that the Veteran was treated for neck pain at that time.  However, given the examiner's subsequent reference to the Veteran's injury in service and timeline noting that 17 years had passed between the fall (which is known to have occurred in 1995) and the findings in 2012, the Board is satisfied that the February 2015 VA examiner reviewed all of the STRs and considered the Veteran's fall in service in 1995.  

The February 2015 VA examiner did not specifically discuss any claimed continuity of symptomatology; however, for the reasons discussed below, the Board finds the Veteran's statement regarding continuity of symptomatology is not credible.  Therefore, the Veteran is not prejudiced by the February 2015 VA examiner's failure to specifically discuss the statements deemed not credible. 

Moreover, the Board finds that the February 2015 VA examiner provided a medical opinion that is supported by and consistent with the evidence of record.  The February 2015 VA examiner also cited to medical literature in forming her opinion regarding an alternative theory to address the etiology of the current cervical spine disorder- namely, the process of aging.  Any inadequacy in the May 2012 VA opinion was cured by the February 2015 VA examiner.  

For these reasons, the May 2012 and February 2015 VA opinions (when combined) are highly probative.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  The Board places a high probative value on the May 2012 and February 2015 VA examination reports. 

VA and private treatment records do not provide contrary opinions.

As discussed above, a claim for service connection of a chronic disability may also be granted on the basis of continuity of symptomatology.  On the Veteran's claim form, he indicated that his neck pain began in October 1994.  However, the report on the claim form regarding the date of onset of neck pain in October 1994 is contrary to the remaining evidence of record which does not support a finding of continuity of symptomatology since service.  

At service separation the Veteran identified multiple joint areas that caused him pain; but did not mention the neck.  He sought chiropractic treatment shortly after service, in September 1998, but did not complain of neck pain even though the chiropractor interpreted cervical spine X-rays to contain abnormalities.  The first recorded report of neck pain to a treatment provider was in February 2003, five years post-service, and that at that time the Veteran reported its onset just a few days earlier.  The gaps in treatment and the contemporaneous history reported by the Veteran show episodes of neck symptoms, but do not describe a continuity of symptomatology dating back to service.

The Veteran is currently reporting such a continuity of symptomatology; but his recollections of events that occurred many years earlier are less probative than his contemporaneous reports and clinical records.  For all of these reasons, the Board finds that to the extent that the Veteran contends he experienced continuity of cervical spine symptomatology since service, such statements are not credible.  

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the cervical spine.  As stated above, the earliest, probative diagnosis of degenerative disc disease was in 2015, 17 years post-service.  No adequate diagnosis of arthritis of the cervical spine was made within one year of the Veteran's military discharge.  The September 1998 chiropractor's report notes a finding of arthritis; however, the February 2015 VA examiner's explanation that the reading was unreliable because if the Veteran actually had arthritis in 1998, it would not have gone away by the time of the 2012 X-ray.  The Board also places a high probative value on the February 2015 VA examiner's report that there is no indication that a radiologist medical doctor reviewed the September 1998 X-ray.  

The Board finds the February 2015 VA examiner's opinion to be more probative than the September 1998 report as the February 2015 VA examiner offered a clear basis for her doubts regarding the accuracy of the September 1998 X-ray reading.  Further, the Board finds the September 1998 chiropractor's report to be inadequate as there is no indication that the X-ray was reviewed by a radiologist and the evidence is inconsistent with later X-rays dated in 2012 which were reviewed by a radiologist.  As there is no credible evidence of arthritis diagnosis within one year of service separation, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In light of all of the above, the Board is constrained to find that the preponderance of the evidence is against the claim for service connection for a cervical spine disorder.  In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a cervical spine disorder is denied. 




REMAND

Subsequent to the February 2015 VA examination for the right knee and low back, the Court, held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non weight-bearing."  Correia v. McDonald, 28 Vet. App. 158 (2016);cf. Vilfranc v. McDonald, 2017 WL 57175, Vet.App., ( NO. 15-0904).  The Court further held that that if the examiner was unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

Additionally, with respect to the earlier effective date for the award of service connection for the lumbar spine disability as well as the claim for a higher initial rating for the lumbar spine, the Veteran raised the issue of whether CUE was committed in the October 1998 rating decision.  This issue is inextricably intertwined with the effective date and initial rating issues, but cannot be adjudicated by the Board in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326, 333-4 (2006). 

The AOJ attempted to adjudicate the CUE claim in accordance with the Board's prior remand directives, in a January 2016 rating decision when the AOJ determined that there was no CUE in the February 2007 rating decision that assigned the current effective date for service connection of the lumbar spine disability.  However, the AOJ has not adjudicated the whether there was CUE in the October 1998 rating decision as instructed in the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, the CUE claim should be adjudicated prior to readjudicating the initial rating claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records. 

2.  Ask the examiner who conducted the February 2015 VA orthopedic examinations to report the ranges of motion for the right knee and lumbar spine and in weight-bearing and non weight -bearing.  If any such testing was not feasible, the examiner should explain why. 

If the examiner is unable to provide the information requested in the preceding paragraph, schedule the Veteran for an examination to determine the current level of severity of his service-connected right knee and lumbar spine disabilities. 

The examiner should test range of motion in active motion, passive motion weight bearing, and non-weight bearing for both the lumbar spine and the right knee.  The examiner is also asked to provide a retrospective opinion on the severity of the right knee and lumbar spine disabilities dating back to February 2006 for the right knee (one year prior to the date of the claim for an increased rating for the right knee) and February 2007 for the lumbar spine. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

3.  Adjudicate the Veteran's CUE allegation regarding the October 1998 rating decision that denied entitlement to service connection for a lumbar spine disability. 

This issue should not be certified to the Board unless a timely substantive appeal is received after a notice of disagreement and statement of the case.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


